DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 5-7, and 9-14 are pending.
Claim(s) 1-3, 5-7, and 9-14 are allowed.
Response to Amendment
This Office Action is responsive to the amendment filed on 05/03/2022.
Claims 1-3, 5, 7, 9-14 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through in an email communication by John Reich (Reg. No. 37,703) on 06/29/2022.
The application has been amended as follows:
Amendments are proposed to overcome 35 U.S.C. 101 issues of claims 1 and 5, and 35 U.S.C. 112 issues of claims 1-3, 5-7 and 9-14.
Examiner’s amendment portions are bolded.
Claims 1-3, 5-7 and 9-14 are replaced in their entirety as follows:

Claim 1:
	A method for evaluating a machined surface of a workpiece, characterized by the steps of: 
	creating a visible area map by setting a parameter representing a surface roughness of the machined surface of the workpiece as a first axis, and setting a normal direction change rate as a second axis, the visible area map representing a boundary line [[,]] between a visually recognizable area and a visually unrecognizable area ,]] defined by a stored minimum value of the normal direction change rate visible to a person  corresponding to the parameter representing the surface roughness of the machined surface of the workpiece;[[,]]
	setting a plurality of set points at predetermined intervals on [[a]] the machined surface of [[a]] the workpiece; 
	calculating a shape of the machined surface of the workpiece by  a simulator based on a machining program;[[,]] 
	
	calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
	calculating [[a]] the parameter representing the surface roughness of the machined surface of the workpiece by  the simulator based on the machining program;[[,]]  
	displaying  relationship between the parameter representing the surface roughness of the machined surface of the workpiece and a corresponding maximum value of the normal direction change rate on the visible area map along with the boundary line based on the calculated parameter representing the surface roughness of the machined surface of the workpiece and the calculated normal direction change rate  ; [[.]] and
	changing a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.



Claim 2:
	The method according to claim 1, wherein the parameter representing the surface roughness of the machined surface of the workpiece is a root mean square slope.

Claim 3: 
	The method according to claim 1, wherein the normal direction change rate  is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the shape of the machined surface of the workpiece.

Claim 5:
	A device for evaluating a machined surface of a workpiece, comprising: 
	a visible area map storage unit for storing a minimum value of normal direction change rate visible to a person in association with a parameter representing a surface roughness of the machined surface of the workpiece;[[,]] 
	a normal direction change rate calculation unit for 
	setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and 
	a normal direction change rate calculation unit for setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and  calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis based on a shape of the machine surface using a simulator based on a machining program, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
	a surface roughness parameter calculation unit for calculating [[a]] the parameter representing the surface roughness of the machined surface of the workpiece  using the simulator based on the machining program;[[,]]  
	a plotting unit 
	for generating a visible area map representing a boundary line [[,]] between a visually recognizable area and [[an]] a visually unrecognizable area ,]] defined by the stored minimum value of the normal direction change rate visible  to a person,  generating the visible area map by setting the parameter representing the surface roughness as a first axis, and setting the normal direction change rate as a second axis, and 
	for plotting on the visible area map and displaying on a display unit a maximum value of the normal direction change rate   and [[a]] the parameter representing the surface roughness of the machined surface of the workpiece  corresponding to the maximum value of the normal direction change rate based on the calculated  normal direction change rate  and the calculated parameter representing the surface roughness of the machined surface of the workpiece; and .
	a parameter change unit changes a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.

Claim 6: 
	The device according to claim 5, wherein the parameter representing the surface roughness of the machined surface of the workpiece  is a root mean square slope.

Claim 7: 
	The device according to claim 5, wherein the normal direction change rate  is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the shape of the machined surface.

Claim 9:
	A method for machining a workpiece, comprising the steps of: 
	creating a visible area map by setting a parameter representing a surface roughness of a machined surface of the workpiece as a first axis, setting a normal direction change rate as a second axis, the visible are map representing a boundary line [[,]] between a visually recognizable area and [[an]] a visually unrecognizable area ,]] defined by a stored minimum value of the normal direction change rate visible to a person  corresponding to the parameter representing the surface roughness of the machined surface of the workpiece;[[,]] 
	setting a plurality of set points at predetermined intervals on the machined surface of the workpiece; 
	calculating a shape of [[a]] the machined surface of the workpiece by  a simulator based on a machining program;[[,]] 
	calculating a shape of a machined surface of the workpiece by using a simulator based on a machining program,
		
	calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
	calculating [[a]] the parameter representing the surface roughness of the machined surface of the workpiece by  the simulator based on the machining program;[[,]] 
	displaying  relationship between the parameter representing the surface roughness of the machined surface of the workpiece and a corresponding maximum value of the normal direction change rate  on the visible area map along with the boundary line based on the calculated surface roughness of the machined surface of the workpiece and the calculated normal direction change rate;[[,]] and
	changing a tool condition, machining condition, or control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate .

Claim 10:
	The method according to claim 9, wherein the parameter representing the surface roughness of the machined surface of the workpiece is a root mean square slope.

Claim 11:
	The method according to claim 9, wherein the normal direction change rate  is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the shape of the machined surface of the workpiece.

Claim 12:
	A machine tool which includes a feed device having at least three orthogonal axes,  the machine tool machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other, the machine tool comprising: 
	a visible area map storage unit for storing a minimum value of normal direction change rate visible  to a person in association with a parameter representing a surface roughness of a machined surface of the workpiece;[[,]] 
	a normal direction change rate calculation unit for
	setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and
	
	calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis based on a shape of the machine surface using a simulator based on a machining program, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point; 
	a surface roughness parameter calculation unit for calculating [[a]] the parameter representing the surface roughness of the machined surface of the workpiece  using the simulator based on the machining program;[[,]] 
	a plotting unit 
for generating a visible area map representing a boundary line, between a visually recognizable area and a visually unrecognizable area ,]] defined by the stored minimum value of the normal direction change rate visible to a person,  generating the visible area map by setting the parameter representing the surface roughness as a first axis, and setting the normal direction change rate as a second axis, and 
for plotting on the visible area map and displaying on a display unit a maximum value of the normal direction change rate and [[a]] the parameter representing the surface roughness of the machined surface of the workpiece  corresponding to the maximum value of the normal direction change rate based on the calculated  normal direction change rate and calculated parameter representing the surface roughness of the machined surface of the workpiece;  and 
	a parameter change unit for changing a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate .
Claim 13:
	The machine tool according to claim 12, wherein the parameter representing the surface roughness of the machined surface of the workpiece is a root mean square slope.

Claim 14:
	The machine tool according to claim 12, wherein the normal direction change rate  is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the shape of the machined surface of the workpiece.












Reasons for Allowance
Claims 1-3, 5-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendments have overcome 35 USC § 112 issues:
	Applicant’s amendments to claims 1-3, 5, 7, 9-14 and examiner’s amendments to claims 1-3, 5-7, and 9-14 have overcome all the 35 USC § 112 issues of claims 1-3, 5-7, and 9-14.
Examiner’s amendments have overcome 35 USC §101 issues:
	Examiner’s amendments to claims 1 and 5 have overcome all the 35 USC §101 issues of claims 1 and 5.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1-3, 5, 7, 9-14 and examiner’s amendments to claims 1-3, 5-7, and 9-14 have overcome all the 35 USC § 103 rejections of claims 1-3, 5-7, and 9-14 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of claims 1-3, 5-7, and 9-14 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1, 5, 9, and 12 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1, 5, 9, and 12 have been fully considered and are persuasive. See pages 8-11 of the applicant’s remarks and arguments submitted on 05/03/2022:
	“No combination of Oda, Neumaier, or Sullivan can result in the claimed invention. 
	the normal vector L in Oda is different from the "normal direction change rate" recited in the pending claims.
	Therefore, in Oda L(Or) is luminance of the reflection in the direction angle Or. Thus, L(Or) is neither "contrast" nor a "normal vector" as stated in the Office Action. Accordingly, the "L" disclosed in Oda is not the "normal direction" recited in the pending claims.
	Therefore, "contrast" as disclosed in Oda does not teach or suggest, "normal direction change rate" as recited in the pending claims.
	
	Sullivan is directed modeling the surface of an object having cusps 207 on the surface that are formed by the intersection of cuts in the surface. Sullivan further discloses a cusp angle 220. 
	However, it also fails to disclose, teach or suggest the foregoing elements that Oda and Neumaier fail to teach of suggest.

	Therefore, no combination of Oda, Neumaier, or Sullivan can result in the combination of elements recited in claims 1, 3, 5, 7, 9, 11, 12, or 14. For at least the foregoing reasons, the Applicant respectfully requests withdrawal of the pending rejection.”

	Applicant’s arguments as discussed above in view of the examiner’s amendments to claim 1-3, 5-7, and 9-14 are persuasive. In response to applicant’s arguments and amendments to claims 1-3, 5, 7, 9-14, and the examiner’s amendments to claims 1-3, 5-7, and 9-14, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.



Claims 1-3:
Claim 1:
	Regarding the previously presented claim 1, Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), and Sullivan et al. (US20110320023A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 02/04/2022.
	Regarding the amended claim 1 as amended by the examiner’s amendment, the following prior arts teach similar subject matter in the field of machine tool control system:
	Baath (US20160003614A1) teaches: Determining quantitative accuracy of a surface. Quantitative parameters defining the surface topography are then deduced by simultaneously recording the intensity of the reflected light at each pixel in a camera image focused with a camera lens on the surface area under investigation. The area intensity image is then Fourier-transformed from the surface aperture dimensions to scattering angle dimensions. Image surface parameters are then calculated from the intensity Fourier transform and coupled to quantitative surface parameters (¶15), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1 as amended by the examiner’s amendment.
	Wang et al. (US20140277686A1) teaches: Method 1200 that may be employed to automatically select an optimal step-over value and an optimal inclination angle β to achieve both high productivity and high surface finish quality in a 4/5 axis face milling operation. Method 1200, Procedures 1201, 1202, 1203 and 1204 gather and establish various initial parameters that are used in subsequent procedures to ultimately determine the optimal inclination angle β and step-over. Method 1200 comprises receiving the geometrical information of the cutter/tool, such as the shape and size of the cutter/tool. Receiving the diameter of the circular cutting edge. Procedure 1202 comprises analyzing the curvilinear surface of the workpiece before being machined and extracting radius information for different regions and creating the workpiece profile. In Procedure 1203 and Procedure 1204 of illustrated Method 1200 a step-over value and an inclination angle β are set, respectively. An initial step-over value of 100% of the diameter of the cutter/tool (e.g., the diameter of the circular cutting edge of a face mill) is established (¶49), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1 as amended by the examiner’s amendment.
	Kunzmann (US20110096896A1) teaches: Measuring mechanical workpieces having a defined rotationally symmetric structure, providing a radiation source for generating radiation, providing a detector array for receiving the radiation, said detector array defining a two-dimensional imaging plane, moving the radiation source and the workpiece relative to one another in a step-by-step fashion, generating a number of two-dimensional images of the workpiece by means of the detector array for a plurality of movement positions of the workpiece, and computing a three-dimensional image of the structure from the two-dimensional images (¶10), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1 as amended by the examiner’s amendment.
	However, regarding the amended claim 1 as amended by the examiner’s amendment, none of the Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), Sullivan et al. (US20110320023A1), Iwasaki (US20140063852A1), Baath (US20160003614A1), Wang et al. (US20140277686A1), or Kunzmann (US20110096896A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for evaluating a machined surface of a workpiece, characterized by the steps of:
“creating a visible area map by setting a parameter representing a surface roughness of the machined surface of the workpiece as a first axis, and setting a normal direction change rate as a second axis, the visible area map representing a boundary line between a visually recognizable area and a visually unrecognizable area defined by a stored minimum value of the normal direction change rate visible to a person corresponding to the parameter representing the surface roughness of the machined surface of the workpiece;
setting a plurality of set points at predetermined intervals on the machined surface of the workpiece; 
calculating a shape of the machined surface of the workpiece by a simulator based on a machining program;
calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
calculating the parameter representing the surface roughness of the machined surface of the workpiece by the simulator based on the machining program; 
displaying relationship between the parameter representing the surface roughness of the machined surface of the workpiece and a corresponding maximum value of the normal direction change rate on the visible area map along with the boundary line based on the calculated parameter representing the surface roughness of the machined surface of the workpiece and the calculated normal direction change rate; and
changing a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.”

Claims 2-3 are allowed based on their dependencies on claim 1.

Claims 5-7:
Claim 5:
	Regarding the previously presented claim 5, Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), and Sullivan et al. (US20110320023A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 02/04/2022.
	Regarding the amended claim 5 as amended by the examiner’s amendment, the following prior arts teach similar subject matter in the field of machine tool control system:
	Baath (US20160003614A1) teaches: Determining quantitative accuracy of a surface. Quantitative parameters defining the surface topography are then deduced by simultaneously recording the intensity of the reflected light at each pixel in a camera image focused with a camera lens on the surface area under investigation. The area intensity image is then Fourier-transformed from the surface aperture dimensions to scattering angle dimensions. Image surface parameters are then calculated from the intensity Fourier transform and coupled to quantitative surface parameters (¶15), but doesn’t explicitly teach all the limitations of claim 5 as recited by the amended claim 5 as amended by the examiner’s amendment.
	Wang et al. (US20140277686A1) teaches: Method 1200 that may be employed to automatically select an optimal step-over value and an optimal inclination angle β to achieve both high productivity and high surface finish quality in a 4/5 axis face milling operation. Method 1200, Procedures 1201, 1202, 1203 and 1204 gather and establish various initial parameters that are used in subsequent procedures to ultimately determine the optimal inclination angle β and step-over. Method 1200 comprises receiving the geometrical information of the cutter/tool, such as the shape and size of the cutter/tool. Receiving the diameter of the circular cutting edge. Procedure 1202 comprises analyzing the curvilinear surface of the workpiece before being machined and extracting radius information for different regions and creating the workpiece profile. In Procedure 1203 and Procedure 1204 of illustrated Method 1200 a step-over value and an inclination angle β are set, respectively. An initial step-over value of 100% of the diameter of the cutter/tool (e.g., the diameter of the circular cutting edge of a face mill) is established (¶49), but doesn’t explicitly teach all the limitations of claim 5 as recited by the amended claim 5 as amended by the examiner’s amendment.
	Kunzmann (US20110096896A1) teaches: Measuring mechanical workpieces having a defined rotationally symmetric structure, providing a radiation source for generating radiation, providing a detector array for receiving the radiation, said detector array defining a two-dimensional imaging plane, moving the radiation source and the workpiece relative to one another in a step-by-step fashion, generating a number of two-dimensional images of the workpiece by means of the detector array for a plurality of movement positions of the workpiece, and computing a three-dimensional image of the structure from the two-dimensional images (¶10), but doesn’t explicitly teach all the limitations of claim 5 as recited by the amended claim 5 as amended by the examiner’s amendment.
	However, regarding the amended claim 5 as amended by the examiner’s amendment, none of the Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), Sullivan et al. (US20110320023A1), Iwasaki (US20140063852A1), Baath (US20160003614A1), Wang et al. (US20140277686A1), or Kunzmann (US20110096896A1) taken either alone or in obvious combination disclose, A device, having all the claimed features of applicant’s instant invention, specifically including:	
A device for evaluating a machined surface of a workpiece, comprising:
“a visible area map storage unit for storing a minimum value of normal direction change rate visible to a person in association with a parameter representing a surface roughness of the machined surface of the workpiece;
a normal direction change rate calculation unit for 
setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and 
a normal direction change rate calculation unit for setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis based on a shape of the machine surface using a simulator based on a machining program, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
a surface roughness parameter calculation unit for calculating the parameter representing the surface roughness of the machined surface of the workpiece using the simulator based on the machining program; 
a plotting unit 
	for generating a visible area map representing a boundary line between a visually recognizable area and a visually unrecognizable area defined by the stored minimum value of the normal direction change rate visible to a person, generating the visible area map by setting the parameter representing the surface roughness as a first axis, and setting the normal direction change rate as a second axis, and 
	for plotting on the visible area map and displaying on a display unit a maximum value of the normal direction change rate and the parameter representing the surface roughness of the machined surface of the workpiece corresponding to the maximum value of the normal direction change rate based on the calculated normal direction change rate and the calculated parameter representing the surface roughness of the machined surface of the workpiece; and.
a parameter change unit changes a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.”

Claims 6-7 are allowed based on their dependencies on claim 5.

Claims 9-11:
Claim 9:
	Regarding the previously presented claim 9, Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), and Sullivan et al. (US20110320023A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 02/04/2022.
	Regarding the amended claim 9 as amended by the examiner’s amendment, the following prior arts teach similar subject matter in the field of machine tool control system:
	Baath (US20160003614A1) teaches: Determining quantitative accuracy of a surface. Quantitative parameters defining the surface topography are then deduced by simultaneously recording the intensity of the reflected light at each pixel in a camera image focused with a camera lens on the surface area under investigation. The area intensity image is then Fourier-transformed from the surface aperture dimensions to scattering angle dimensions. Image surface parameters are then calculated from the intensity Fourier transform and coupled to quantitative surface parameters (¶15), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9 as amended by the examiner’s amendment.
	Wang et al. (US20140277686A1) teaches: Method 1200 that may be employed to automatically select an optimal step-over value and an optimal inclination angle β to achieve both high productivity and high surface finish quality in a 4/5 axis face milling operation. Method 1200, Procedures 1201, 1202, 1203 and 1204 gather and establish various initial parameters that are used in subsequent procedures to ultimately determine the optimal inclination angle β and step-over. Method 1200 comprises receiving the geometrical information of the cutter/tool, such as the shape and size of the cutter/tool. Receiving the diameter of the circular cutting edge. Procedure 1202 comprises analyzing the curvilinear surface of the workpiece before being machined and extracting radius information for different regions and creating the workpiece profile. In Procedure 1203 and Procedure 1204 of illustrated Method 1200 a step-over value and an inclination angle β are set, respectively. An initial step-over value of 100% of the diameter of the cutter/tool (e.g., the diameter of the circular cutting edge of a face mill) is established (¶49), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9 as amended by the examiner’s amendment.
	Kunzmann (US20110096896A1) teaches: Measuring mechanical workpieces having a defined rotationally symmetric structure, providing a radiation source for generating radiation, providing a detector array for receiving the radiation, said detector array defining a two-dimensional imaging plane, moving the radiation source and the workpiece relative to one another in a step-by-step fashion, generating a number of two-dimensional images of the workpiece by means of the detector array for a plurality of movement positions of the workpiece, and computing a three-dimensional image of the structure from the two-dimensional images (¶10), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9 as amended by the examiner’s amendment.
	However, regarding the amended claim 9 as amended by the examiner’s amendment, none of the Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), Sullivan et al. (US20110320023A1), Iwasaki (US20140063852A1), Baath (US20160003614A1), Wang et al. (US20140277686A1), or Kunzmann (US20110096896A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for machining a workpiece, comprising the steps of:
“creating a visible area map by setting a parameter representing a surface roughness of a machined surface of the workpiece as a first axis, setting a normal direction change rate as a second axis, the visible are map representing a boundary line between a visually recognizable area and a visually unrecognizable area defined by a stored minimum value of the normal direction change rate visible to a person corresponding to the parameter representing the surface roughness of the machined surface of the workpiece;
setting a plurality of set points at predetermined intervals on the machined surface of the workpiece; 
calculating a shape of the machined surface of the workpiece by a simulator based on a machining program;
calculating a shape of a machined surface of the workpiece by using a simulator based on a machining program,	
calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point;
calculating the parameter representing the surface roughness of the machined surface of the workpiece by the simulator based on the machining program;
displaying relationship between the parameter representing the surface roughness of the machined surface of the workpiece and a corresponding maximum value of the normal direction change rate on the visible area map along with the boundary line based on the calculated surface roughness of the machined surface of the workpiece and the calculated normal direction change rate; and
changing a tool condition, machining condition, or control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.”
Claims 10-11 are allowed based on their dependencies on claim 9.

Claims 12-14:
Claim 12:
	Regarding the previously presented claim 12, Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), and Sullivan et al. (US20110320023A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 02/04/2022.
	Regarding the amended claim 12 as amended by the examiner’s amendment, the following prior arts teach similar subject matter in the field of machine tool control system:
	Baath (US20160003614A1) teaches: Determining quantitative accuracy of a surface. Quantitative parameters defining the surface topography are then deduced by simultaneously recording the intensity of the reflected light at each pixel in a camera image focused with a camera lens on the surface area under investigation. The area intensity image is then Fourier-transformed from the surface aperture dimensions to scattering angle dimensions. Image surface parameters are then calculated from the intensity Fourier transform and coupled to quantitative surface parameters (¶15), but doesn’t explicitly teach all the limitations of claim 12 as recited by the amended claim 12 as amended by the examiner’s amendment.
	Wang et al. (US20140277686A1) teaches: Method 1200 that may be employed to automatically select an optimal step-over value and an optimal inclination angle β to achieve both high productivity and high surface finish quality in a 4/5 axis face milling operation. Method 1200, Procedures 1201, 1202, 1203 and 1204 gather and establish various initial parameters that are used in subsequent procedures to ultimately determine the optimal inclination angle β and step-over. Method 1200 comprises receiving the geometrical information of the cutter/tool, such as the shape and size of the cutter/tool. Receiving the diameter of the circular cutting edge. Procedure 1202 comprises analyzing the curvilinear surface of the workpiece before being machined and extracting radius information for different regions and creating the workpiece profile. In Procedure 1203 and Procedure 1204 of illustrated Method 1200 a step-over value and an inclination angle β are set, respectively. An initial step-over value of 100% of the diameter of the cutter/tool (e.g., the diameter of the circular cutting edge of a face mill) is established (¶49), but doesn’t explicitly teach all the limitations of claim 12 as recited by the amended claim 12 as amended by the examiner’s amendment.
	Kunzmann (US20110096896A1) teaches: Measuring mechanical workpieces having a defined rotationally symmetric structure, providing a radiation source for generating radiation, providing a detector array for receiving the radiation, said detector array defining a two-dimensional imaging plane, moving the radiation source and the workpiece relative to one another in a step-by-step fashion, generating a number of two-dimensional images of the workpiece by means of the detector array for a plurality of movement positions of the workpiece, and computing a three-dimensional image of the structure from the two-dimensional images (¶10), but doesn’t explicitly teach all the limitations of claim 12 as recited by the amended claim 12 as amended by the examiner’s amendment.
	However, regarding the amended claim 12 as amended by the examiner’s amendment, none of the Oda (WO2014155727A1) (as English translation, the US Publication US20160054724A1 is used for the purpose of claim mapping), Neumaier et al. (US20100204814A1), Sullivan et al. (US20110320023A1), Iwasaki (US20140063852A1), Baath (US20160003614A1), Wang et al. (US20140277686A1), or Kunzmann (US20110096896A1) taken either alone or in obvious combination disclose, A machine tool, having all the claimed features of applicant’s instant invention, specifically including:	
A machine tool which includes a feed device having at least three orthogonal axes, the machine tool machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other, the machine tool comprising:
“a visible area map storage unit for storing a minimum value of normal direction change rate visible to a person in association with a parameter representing a surface roughness of a machined surface of the workpiece; 
a normal direction change rate calculation unit for
setting a plurality of set points at predetermined intervals on the machined surface of the workpiece, and
calculating the normal direction change rate for each of the set points along a plane parallel to horizontal axis and a vertical axis based on a shape of the machine surface using a simulator based on a machining program, where the normal direction change rate is a change rate that is calculated at a first set point of the set points that is mutually adjacent to a second set point of the set points by dividing a difference between a second angle of normal direction of the mutually adjacent second set point with respect to the vertical axis and a first angle of normal direction of the first set point with respect to the vertical axis by distance determined along the horizontal axis between a second coordinate point of the horizontal axis of the mutually adjacent second set point and a first coordinate point of the horizontal axis of the first set point; 
a surface roughness parameter calculation unit for calculating the parameter representing the surface roughness of the machined surface of the workpiece using the simulator based on the machining program;
a plotting unit 
for generating a visible area map representing a boundary line, between a visually recognizable area and a visually unrecognizable area defined by the stored minimum value of the normal direction change rate visible to a person, generating the visible area map by setting the parameter representing the surface roughness as a first axis, and setting the normal direction change rate as a second axis, and 
for plotting on the visible area map and displaying on a display unit a maximum value of the normal direction change rate and the parameter representing the surface roughness of the machined surface of the workpiece corresponding to the maximum value of the normal direction change rate based on the calculated normal direction change rate and calculated parameter representing the surface roughness of the machined surface of the workpiece; and 
a parameter change unit for changing a tool condition, a machining condition, or a control parameter so as to change one or both of the parameter representing the surface roughness of the machined surface of the workpiece and the normal direction change rate.”

Claims 13-14 are allowed based on their dependencies on claim 12.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116